DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 27 and 33 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Nguyen et al. (US 2018/0175460), hereinafter Nguyen.
                As to claims 1, 27 and 33, Nguyen discloses in figure 1, an apparatus for charging a rechargeable battery comprising [see figure ¶0013]: 
         a temperature sensor configured to measure environmental temperature [temperature sensor module (104); see  ¶013]; charging circuitry in electrical communication with the noted that battery is charged based on ambient temperature; see ¶0011], the charging circuitry configured to: obtain an environmental temperature  measured by the temperature sensor in communication with charging circuitry [see 0017]; calculate a constant charge voltage as a function of the environmental temperature [noted that lookup table is provided to obtain charging voltage based on the ambient temperature provided by the temperature sensor; see ¶0016]  prepared based on ; and initiate a charging session to charge the battery at the charge voltage (CVT) and a charge current (I) with power provided from a power source in electrical communication with the charging circuitry [Reference charging voltage and current are used to charge the battery based on the ambient battery temperature measured by temperature sensor; see ¶0016-0018]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Pourdarvish et al. (US 2015/0357859).
As to claim 5, Nguyen  discloses all of the claim limitations except,  wherein calculating the termination current comprises calculating the termination current as a function of both the environmental temperature (TE) and an initial state of charge of the battery (SOCo).
         Pourdarvish discloses  in figure 1,   wherein calculating the termination current comprises calculating the termination current as a function of both the environmental temperature (TE) and an initial state of charge of the battery (SOCo) [see ¶00275; termination current is based on SOC and Temperature] .
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Nguyen’s apparatus and add a technique of terminating charging current based on temperature and SOC of the battery as taught by Pourdarvish in order to enhance or improve service life, shelf life, and or performance of the battery. 
         As to claim 2,    Pourdarvish discloses in figure 1, calculating a termination current as a function of at least the environmental temperature [see ¶00275; see also equation 1. Iend is based
on Ichg and I Temp].
       As to claim 3,  Pourdarvish  discloses in figure 1, terminating the charging session when the charge current (I) is less than or equal to the termination current [see 0214].
          As to claim 4, Pourdarvish discloses in figure 1, terminating the charging session when the charge current (I) is less than or equal to the termination current and the charge current (I) is decreasing over time [see ¶00214 and 00275].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Fulop et al. (US 2009/0104510).
              As to claim 6, Nguyen discloses all of the claim limitations except, obtaining a capacity of the battery; determining whether the capacity of the battery is greater than or equal to a target 
        Fulop discloses in figures 1-4, obtaining a capacity of the battery; determining whether the capacity of the battery is greater than or equal to a target capacity  for the battery; and terminating the charging session when the battery capacity is greater than or equal to the target capacity  [see ¶114, charging is terminated based on battery capacity].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to terminate charging process of Nguyen  based on battery capacity as taught by Fulop in order to improve battery performance by monitoring state of charge of the battery. 
                       As to claim 7, Pourdarvish discloses in figure 1, calculating a termination current based on the environmental temperature [see ¶00275; see also equation 1.  Iend is based
on Ichg and I Temp].
 ¶0007]);
             Fulop discloses in figures 1-4, obtaining a capacity of the battery; determining whether the capacity (Q) of the battery is greater than or equal to a target capacity for the battery; and terminating the charging session when the battery capacity is greater than or equal to the target capacity and the charge current is less than or equal to the termination current [see ¶114].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Fulop et al. (US 2009/0104510),  in view of Pourdarvish et al. (US 2015/0357859).
            As to claim 8, neither Nguyen nor Fulop discloses, wherein the termination current is further based on an initial state of charge of the battery. 

            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Nguyen’s apparatus and add a technique of terminating charging current based on temperature and SOC of the battery as taught by Pourdarvish in order to enhance or improve service life, shelf life, and or performance of the battery. 
Allowable Subject Matter
Claims 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 9: primarily, the prior art of record does not disclose or suggest in the claimed combination: when the initial state of charge of the battery is greater than a threshold state of charge , initiating a second charging strategy for charging the battery, the second charging strategy comprising: obtaining an environmental temperature  measured by a temperature sensor in communication with the charging circuitry; calculating a temperature-based constant charge voltage based on the environmental temperature ; and charging, by the charging circuitry, the battery at the temperature-based constant charge voltage and at a second current with power provided from the power source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859